AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                          NorthernDistrict
                                                       __________ Districtofof__________
                                                                               Iowa

                   United States of America                                    )
                              v.                                               )       Case No. 19-mj-255-MAR
                          Garrett Kelsey                                       )
                                                                               )       Charging District:    Southern District of New York
                              Defendant                                        )       Charging District’s Case No. 19-mj-6651


                      ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                        WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

Place: United States Courthouse                                                        Courtroom No.: 5th floor-Pretrial Services
         500 Pearl Street
         Manhattan, NY 10007                                                           Date and Time: 8/5/2019 9:00 am

        The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.


Date:            07/26/2019
                                                                                                           Judge’s signature

                                                                                         Mark A. Roberts; Chief Magistrate Judge
                                                                                                        Printed name and title




                       Case 1:19-mj-00255-MAR Document 10 Filed 07/26/19 Page 1 of 1
